Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 1 of 19 Page ID #:668



    1   Matthew S. McNicholas [State Bar No. 190249]
        msm@mcnicholaslaw.com
    2   Jeffrey Robbin Lamb, Esq. [State Bar No. 257648]
        jrl@mcnicholaslaw.com
    3   McNicholas & McNicholas, LLP
        10866 Wilshire Blvd. Suite 1400
    4   Los Angeles, CA 90024
        Telephone: (310) 474-1582
    5   Facsimile: (310) 475-7871

    6
        Filippo Marchino, Esq. [State Bar No. 256011]
        FM@XLAWX.com
        Carlos X. Colorado, Esq. [State Bar No. 231031]
    7   CC@XLAWX.com
        Thomas E. Gray, Esq. [State Bar No. 299898]
    8   TG@XLAWX.com
        625 Fair Oaks Ave., Suite 390
    9   South Pasadena, CA 91030
        Tel: (213) 599-3380
   10   Fax: (213) 599-3370
   11   As Liaison and Discovery Counsel for Plaintiffs
   12   Kevin R. Sutherland (State Bar No. 163746)
        Autumn E. Lewis (State Bar No. 295584)
   13   CLYDE & CO US LLP
        355 S. Grand Avenue, Suite 1400
   14   Los Angeles, California 90071
        Telephone: (213) 358-7600
   15   Facsimile: (213) 358-7650
        Email: kevin.sutherland@clydeco.us
   16          autumn.lewis@clydeco.us
   17   Jeffrey J. Ellis (admitted pro hac vice)
        David F. Knapp (admitted pro hac vice)
   18   CLYDE & CO US LLP
        405 Lexington Avenue, 16th Floor
   19   New York, New York 10174
        Telephone: (212) 710-3900
   20   Facsimile: (212) 710-3950
        Email: jeff.ellis@clydeco.us
   21          david.knapp@clydeco.us
   22   Attorneys for Defendant
        DELTA AIR LINES, INC.
   23

   24

   25

   26

   27

   28


                                STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 2 of 19 Page ID #:669



                                                       1                            UNITED STATES DISTRICT COURT
                                                       2                           CENTRAL DISTRICT OF CALIFORNIA
                                                       3   In Re: Delta Air Lines, Inc.               )   Lead Case No. LA CV20-00786 JAK
                                                                                                      )   (SKx)
                                                       4                                              )
                                                           ALL CASES
                                                                                                      )   STIPULATED PROTECTIVE ORDER
                                                       5                                              )
                                                                                                      )   [DISCOVERY DOCUMENT:
                                                       6                                              )   REFERRED TO MAGISTRATE JUDGE
                                                                                                      )   STEVE KIM]
                                                       7                                              )
                                                                                                      )
                                                       8                                              )
                                                       9

                                                      10             1.    A. PURPOSES AND LIMITATIONS
                                                      11             Discovery in this action is likely to involve production of confidential,
                    355 S. Grand Avenue, Suite 1400




                                                      12   proprietary, or private information for which special protection from public
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   disclosure and from use for any purpose other than prosecuting this litigation may
                                                      14   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                      15   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                      16   Order does not confer blanket protections on all disclosures or responses to
                                                      17   discovery and that the protection it affords from public disclosure and use extends
                                                      18   only to the limited information or items that are entitled to confidential treatment
                                                      19   under the applicable legal principles. The parties further acknowledge that Civil
                                                      20   Local Rule 79-5 sets forth the procedures that must be followed and the standards
                                                      21   that will be applied when a party seeks permission from the court to file material
                                                      22   under seal.
                                                      23             B. GOOD CAUSE STATEMENT
                                                      24             This Action is likely to involve trade secrets and other valuable policies and
                                                      25   procedures, development, commercial, financial, technical and/or proprietary
                                                      26   information for which special protection from public disclosure and from use for
                                                      27   //
                                                      28   //

                                                           7479306                                  2
                                                                                       STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 3 of 19 Page ID #:670



                                                       1   any purpose other than prosecution of this action is warranted1. Such confidential
                                                       2   and proprietary materials and information consist of, among other things, “Export
                                                       3   Controlled        information,”         confidential         business       or    financial       information,
                                                       4   information regarding confidential business practices, or other confidential policies
                                                       5   and procedures,, development, or commercial information (including information
                                                       6   implicating privacy rights of third parties), information otherwise generally
                                                       7   unavailable to the public, or which may be privileged or otherwise protected from
                                                       8   disclosure under state or federal statutes, court rules, case decisions, or common
                                                       9   law. Accordingly, to expedite the flow of information, to facilitate the prompt
                                                      10   resolution of disputes over confidentiality of discovery materials, to adequately
                                                      11   protect information the parties are entitled to keep confidential, to ensure that the
                    355 S. Grand Avenue, Suite 1400




                                                      12   parties are permitted reasonable necessary uses of such material in preparation for
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   and in the conduct of trial, to address their handling at the end of the litigation, and
                                                      14   serve the ends of justice, a protective order for such information is justified in this
                                                      15   matter. It is the intent of the parties that information will not be designated as
                                                      16   confidential for tactical reasons and that nothing be so designated without a good
                                                      17   faith belief that it has been maintained in a confidential, non-public manner, and
                                                      18   there is good cause why it should not be part of the public record of this case.
                                                      19             2.     DEFINITIONS
                                                      20             2.1    Action: all cases presently known and consolidated and all cases
                                                      21   presently unknown and to be consolidated in the matter of In Re Delta Air Lines,
                                                      22   Inc., Lead Case No. LA CV20-00786 JAK (SKx).
                                                      23             2.2    Challenging Party: a Party or Non-Party that challenges the
                                                      24   designation of information or items under this Order.
                                                      25

                                                      26
                                                           1
                                                             It is agreed between all parties that this Protective Order does not exclusively govern material deemed by the
                                                      27   Transportation Safety Administration ("TSA") to be Sensitive Security Information ("SSI"). Additional security and
                                                           disclosure requirements for such materials as set forth by applicable laws and regulations and/or as directed by the
                                                      28   TSA will also be applicable.

                                                           7479306                                        3
                                                                                             STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 4 of 19 Page ID #:671



                                                       1             2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                                                       2   how it is generated, stored or maintained) or tangible things that constitute,
                                                       3   contain, reflect, or disclose: (1) a “trade secret” or other confidential research,
                                                       4   development, or commercial information that is suitable for protection under
                                                       5   Federal Rule of Civil Procedure 26(c)(1)(G); (2) information that may be protected
                                                       6   from disclosure under a party’s or third party’s privacy rights; and (3) information
                                                       7   that otherwise may qualify for protection under Federal Rule of Civil Procedure
                                                       8   26(c), and as specified above in the Good Cause Statement.
                                                       9             2.4   “Trade Secret”: A Party or Non-Party, in designating information as
                                                      10   “CONFIDENTIAL” because it contained a “Trade Secret,” shall designate only
                                                      11   information that meets the definition of trade secret contained in 18 U.S.C.A. §
                    355 S. Grand Avenue, Suite 1400




                                                      12   1839 (West): the term “trade secret” means all forms and types of financial,
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   business, scientific, technical, economic, or engineering information, including
                                                      14   patterns, plans, compilations, program devices, formulas, designs, prototypes,
                                                      15   methods, techniques, processes, procedures, programs, or codes, whether tangible
                                                      16   or intangible, and whether or how stored, compiled, or memorialized physically,
                                                      17   electronically, graphically, photographically, or in writing if –
                                                      18                   (A) the owner thereof has taken reasonable measures to keep such
                                                      19   information secret; and
                                                      20                   (B) the information derives independent economic value, actual or
                                                      21   potential, from not being generally known to, and not being readily ascertainable
                                                      22   through proper means by, the public.
                                                      23             2.5   “EXPORT CONTROLLED” Information: information subject to
                                                      24   Export Control including U.K. Export Control Laws shall include PL9009 of
                                                      25   Schedule 3 of the Export Control Order of 2008 (UK Dual Use List); U.S. Export
                                                      26   Control regulations shall include the Export Administration Regulations (EAR) (15
                                                      27   C.F.R 730-774); and any other applicable export, import, and sanctions laws,
                                                      28   regulations, orders, and authorizations noted on the specific documents.
                                                           7479306                                 4
                                                                                      STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 5 of 19 Page ID #:672



                                                       1             2.6   Counsel: Outside Counsel of Record and House Counsel (as well as
                                                       2   their support staff).
                                                       3             2.7   Designating Party: a Party or Non-Party that designates information or
                                                       4   items that it produces in disclosures or in responses to discovery as
                                                       5   “CONFIDENTIAL” or "EXPORT CONTROLLED."
                                                       6             2.8   Disclosure or Discovery Material: all items or information, regardless
                                                       7   of the medium or manner in which it is generated, stored, or maintained (including,
                                                       8   among other things, testimony, transcripts, and tangible things), that are produced
                                                       9   or generated in disclosures or responses to discovery in this matter.
                                                      10             2.9   Protected Personal Data: Any Disclosure or Discovery Material that
                                                      11   contains personal data about individuals with data subject rights under foreign data
                    355 S. Grand Avenue, Suite 1400




                                                      12   protection laws, including but not limited to the European Union’s General Data
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   Protection Regulation (“GDPR”) (Regulation (EU) 2016/679) and member state
                                                      14   analogues, such as the United Kingdom’s Data Protection Act 2018.
                                                      15             2.10 Expert: a person with specialized knowledge or experience in a matter
                                                      16   pertinent to the litigation who has been retained by a Party or its counsel to serve
                                                      17   as an expert witness or as a consultant in this Action.
                                                      18             2.11 House Counsel: attorneys who are employees of a party to this Action.
                                                      19   House Counsel does not include Outside Counsel of Record or any other outside
                                                      20   counsel.
                                                      21             2.12 Non-Party: any natural person, partnership, corporation, association,
                                                      22   or other legal entity not named as a Party to this action.
                                                      23             2.13 Outside Counsel of Record: attorneys who are not employees of a party
                                                      24   to this Action but are retained to represent or advise a party to this Action and have
                                                      25   appeared in this Action on behalf of that party or are affiliated with a law firm
                                                      26   which has appeared on behalf of that party, and includes support staff.
                                                      27   //
                                                      28   //
                                                           7479306                                 5
                                                                                      STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 6 of 19 Page ID #:673



                                                       1             2.14 Party: any party to this Action, including all of its officers, directors,
                                                       2   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                       3   support staffs).
                                                       4             2.15 Producing Party: a Party or Non-Party that produces Disclosure or
                                                       5   Discovery Material in this Action.
                                                       6             2.16 Professional Vendors: persons or entities that provide litigation
                                                       7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                       8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                       9   and their employees and subcontractors.
                                                      10             2.17 Protected Material: any Disclosure or Discovery Material that is
                                                      11   designated as “CONFIDENTIAL” or “EXPORT CONTROLLED.”2.18 Receiving
                    355 S. Grand Avenue, Suite 1400




                                                      12   Party: a Party that receives Disclosure or Discovery Material from a Producing
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   Party.
                                                      14             3.    SCOPE
                                                      15             This Protective Order shall cover not only Protected Material (as defined
                                                      16   above), but also shall govern all hard copy and electronic materials, the
                                                      17   information contained therein, and all other information produced or disclosed
                                                      18   during this Action, including (1) any information copied or extracted from
                                                      19   Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                      20   Protected Material; and (3) any testimony, conversations, or presentations by
                                                      21   Parties or their Counsel that might reveal Protected Material.
                                                      22             Any use of Protected Material at trial shall be governed by the orders of the
                                                      23   trial judge. This Order does not govern the use of Protected Material at trial.
                                                      24             4.    DURATION
                                                      25             Even after final disposition of this litigation, the confidentiality obligations
                                                      26   imposed by this Order shall remain in effect until a Designating Party agrees
                                                      27   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                      28   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                                           7479306                                  6
                                                                                       STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 7 of 19 Page ID #:674



                                                       1   with or without prejudice; and (2) final judgment herein after the completion and
                                                       2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                       3   including the time limits for filing any motions or applications for extension of
                                                       4   time pursuant to applicable law.
                                                       5             5.    DESIGNATING PROTECTED MATERIAL
                                                       6             5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                       7   Each Party or Non-Party that designates information or items for protection under
                                                       8   this Order must take care to limit any such designation to specific material that
                                                       9   qualifies under the appropriate standards. The Designating Party must designate for
                                                      10   protection only those materials, documents, items, or oral or written
                                                      11   communications that qualify so that non-confidential materials are not swept
                    355 S. Grand Avenue, Suite 1400




                                                      12   unjustifiably within the ambit of this Order.
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13             Designations that are shown to be clearly unjustified or that have been made
                                                      14   for an improper purpose (e.g., to unnecessarily encumber the case development
                                                      15   process or to impose unnecessary expenses and burdens on other parties) may
                                                      16   expose the Designating Party to sanctions.
                                                      17             If it comes to a Designating Party’s attention that information or items that it
                                                      18   designated for protection do not qualify for protection, that Designating Party must
                                                      19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                      20             5.2   Manner and Timing of Designations. Except as otherwise provided in
                                                      21   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                      22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                      23   under this Order must be clearly so designated before the material is disclosed or
                                                      24   produced.
                                                      25             Designation in conformity with this Order requires:
                                                      26                   (a) for information in documentary form (e.g., paper or electronic
                                                      27   documents, but excluding transcripts of depositions or other pretrial or trial
                                                      28   proceedings),       that   the   Producing     Party   affix    at   a   minimum,     the
                                                           7479306                                  7
                                                                                       STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 8 of 19 Page ID #:675



                                                       1   “CONFIDENTIAL” legend and/or the “EXPORT CONTROLLED” legend, to
                                                       2   each document that contains protected material.
                                                       3             A Party or Non-Party that makes original documents available for inspection
                                                       4   need not designate them for protection until after the inspecting Party has indicated
                                                       5   which documents it would like copied and produced. During the inspection and
                                                       6   before the designation, all of the material made available for inspection shall be
                                                       7   deemed “CONFIDENTIAL” and/or “EXPORT CONTROLLED.”                              After the
                                                       8   inspecting Party has identified the documents it wants copied and produced, the
                                                       9   Producing Party must determine which documents, qualify for protection under
                                                      10   this Order. Then, before producing the specified documents, the Producing Party
                                                      11   must affix the “CONFIDENTIAL” legend and/or “EXPORT CONTROLLED”
                    355 S. Grand Avenue, Suite 1400




                                                      12   legend to each document that contains Protected Material.
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13                   (b)   for testimony given in depositions, that the Designating Party
                                                      14   identify the Disclosure or Discovery Material on the record, before the close of the
                                                      15   deposition all protected testimony.or by letter no later than thirty (30) calendar
                                                      16   days after the court reporter provides the parties with the final deposition
                                                      17   transcript. If any portion or all of a deposition transcript is designated as
                                                      18   “CONFIDENTIAL,” and/or “EXPORT CONTROLLED” the court reporter shall
                                                      19   label the cover page of the original and one copy of the transcript to state that
                                                      20   Confidential      Information    is   contained      therein,   and    shall   label   as
                                                      21   “CONFIDENTIAL” and/or “EXPORT CONTROLLED” each page of the
                                                      22   transcript and/or exhibits to the deposition transcript that constitute Confidential or
                                                      23   “EXPORT          CONTROLLED”          Information.      Confidential    or     “EXPORT
                                                      24   CONTROLLED”designations of transcripts or portions thereof, apply to audio,
                                                      25   video, or other recordings of the testimony. The court reporter shall clearly mark
                                                      26   any transcript or portion thereof prior to the expiration of the 30-day period as “DO
                                                      27   NOT DISCLOSE – SUBJECT TO FURTHER CONFIDENTIALITY REVIEW.”
                                                      28   Deposition transcripts or portions thereof will be treated as Confidential
                                                           7479306                                 8
                                                                                      STIPULATED PROTECTIVE ORDER
                                          Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 9 of 19 Page ID #:676



                                                       1   Information until expiration of the 30-day period. If any party does not designate
                                                       2   the transcript as “CONFIDENTIAL” and/or “EXPORT CONTROLLED” either at
                                                       3   the time of the deposition or within the 30-day period defined above, no portion of
                                                       4   the entire transcript will be deemed “CONFIDENTIAL” and the “DO NOT
                                                       5   DISCLOSE – SUBJECT TO FURTHER CONFIDENTIALITY REVIEW” legend
                                                       6   shall be removed. The 30-day period may not be extended without mutual
                                                       7   agreement of the Parties.
                                                       8                   (c)   for information produced in some form other than documentary
                                                       9   and for any other tangible items, that the Producing Party affix in a prominent
                                                      10   place on the exterior of the container or containers in which the information is
                                                      11   stored the legend “CONFIDENTIAL” and/or “EXPORT CONTROLLED.” If
                    355 S. Grand Avenue, Suite 1400




                                                      12   only a portion or portions of the information warrants protection, the Producing
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   Party, to the extent practicable, shall identify the protected portion(s).
                                                      14             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                      15   failure to designate qualified information or items does not, standing alone, waive
                                                      16   the Designating Party’s right to secure protection under this Order for such
                                                      17   material. Upon timely correction of a designation, the Receiving Party must make
                                                      18   reasonable efforts to assure that the material is treated in accordance with the
                                                      19   provisions of this Order.
                                                      20             6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                      21             6.1 Timing of Challenges. Any Party or Non-Party may challenge a
                                                      22   designation of confidentiality at any time that is consistent with the Court’s
                                                      23   Scheduling Order.
                                                      24             6.2 Meet and Confer. The Challenging Party shall initiate the dispute
                                                      25   resolution process under Local Rule 37.1 et seq.
                                                      26             6.3   The burden of persuasion in any such challenge proceeding shall be
                                                      27   on the Designating Party. Frivolous challenges, and those made for an improper
                                                      28   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                                           7479306                                  9
                                                                                       STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 10 of 19 Page ID #:677



                                                       1   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                                       2   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                       3   continue to afford the material in question the level of protection to which it is
                                                       4   entitled under the Producing Party’s designation until the Court rules on the
                                                       5   challenge.
                                                       6             7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                       7             7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                       8   disclosed or produced by another Party or by a Non-Party in connection with this
                                                       9   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                      10   Protected Material may be disclosed only to the categories of persons and under
                                                      11   the conditions described in this Order. When the Action has been terminated, a
                    355 S. Grand Avenue, Suite 1400




                                                      12   Receiving Party must comply with the provisions of section 13 below (FINAL
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   DISPOSITION).
                                                      14             Protected Material must be stored and maintained by a Receiving Party at a
                                                      15   location and in a secure manner that ensures that access is limited to the persons
                                                      16   authorized under this Order.
                                                      17             7.2   Processing of Protected Personal Data. The Parties recognize that,
                                                      18             to the extent Protected Personal Data is implicated in disclosed materials,
                                                      19   that the GDPR and other data protection laws may apply and have extra-territorial
                                                      20   effect. Processing (as defined in the GDPR or other applicable statutes) of
                                                      21   Protected Personal Data should be performed with consideration of the sensitivity
                                                      22   of the information, and weighed against the risks and impact to the data subjects to
                                                      23   whom the Protected Personal data relates. The Parties further agree to:
                                                      24             (a) Ensure that there is a lawful basis for Processing the Protected Personal
                                                      25   Data;
                                                      26             (b) Limit Processing of Protected Personal Data to items necessary for the
                                                      27   establishment, exercise, or defense of legal claims or defenses;
                                                      28   //
                                                           7479306                                  10
                                                                                       STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 11 of 19 Page ID #:678



                                                       1             (c) Make reasonable efforts to avoid excess, duplicative, or unnecessary
                                                       2   Processing and use of Protected Personal Data;
                                                       3             (d) In the event that particularly sensitive “special category” data (as defined
                                                       4   in the GDPR or other applicable data protection laws) is disclosed, take appropriate
                                                       5   measures to redact any irrelevant special category data; and
                                                       6             (e) Implement technical and organizational measures to protect Protected
                                                       7   Personal Data from unauthorized access or use;
                                                       8             The Parties recognize that the data subjects to whom the Protected Personal
                                                       9   Data relates may potentially seek to raise with the Court (or through other legal
                                                      10   channels, foreign and domestic), any alleged or potential violation of their rights
                                                      11   under the GDPR and other applicable data protection laws.
                    355 S. Grand Avenue, Suite 1400




                                                      12             7.3   Disclosure of “CONFIDENTIAL” or “EXPORT CONTROLLED”
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   Information. Unless otherwise ordered by the court or permitted in writing by the
                                                      14   Designating Party, a Receiving Party may disclose any information or item
                                                      15   designated “CONFIDENTIAL” or “EXPORT CONTROLLED” only to:
                                                      16             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                                      17   as employees of said Outside Counsel of Record to whom it is reasonably
                                                      18   necessary to disclose the information for this Action;
                                                      19             (b)   the officers, directors, and employees (including House Counsel) of
                                                      20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                      21             (c)   Experts (as defined in this Order) of the Receiving Party to whom
                                                      22   disclosure is reasonably necessary for this Action and who have signed the
                                                      23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                      24             (d)   the court and its personnel;
                                                      25             (e)   court reporters and their staff;
                                                      26             (f)   professional jury or trial consultants, mock jurors, and Professional
                                                      27   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                      28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                           7479306                                  11
                                                                                       STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 12 of 19 Page ID #:679



                                                       1             (g)   the author or recipient of a document containing the information or a
                                                       2   custodian or other person who otherwise possessed or knew the information;
                                                       3             (h)   during their depositions, witnesses, and attorneys for witnesses, in the
                                                       4   Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                       5   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                                       6   they will not be permitted to keep any confidential information unless they sign the
                                                       7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                       8   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                       9   deposition testimony or exhibits to depositions that reveal Protected Material may
                                                      10   be separately bound by the court reporter and may not be disclosed to anyone
                                                      11   except as permitted under this Stipulated Protective Order; and
                    355 S. Grand Avenue, Suite 1400




                                                      12             (i)   any mediator or settlement officer, and their supporting personnel,
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                      14             7.4   Material designated as “EXPORT CONTROLLED” may only be
                                                      15   released, disclosed, or made accessible to, in accordance with the applicable
                                                      16   regulation, law or authority. Before material designated as “EXPORT
                                                      17   CONTROLLED” is disclosed to any person, each such person must agree to be
                                                      18   bound by this Order by signing a copy of the “Acknowledgment and Agreement to
                                                      19   Be Bound” (Exhibit A). In addition to other requirements of this Order, by
                                                      20   accepting material designated with the “EXPORT CONTROLLED” legend, the
                                                      21   Receiving Party represents and warrants that he/she/it will comply with all
                                                      22   applicable export, import, and sanctions laws, regulations, orders, and
                                                      23   authorizations.
                                                      24             8.    PROTECTED         MATERIAL         SUBPOENAED          OR    ORDERED
                                                      25   PRODUCED IN OTHER LITIGATION
                                                      26             If a Party is served with a subpoena or a court order issued in other litigation
                                                      27   that compels disclosure of any information or items designated in this Action as
                                                      28   “CONFIDENTIAL” and/or “EXPORT CONTROLLED” that Party must:
                                                           7479306                                  12
                                                                                       STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 13 of 19 Page ID #:680



                                                       1             (a)   promptly notify in writing the Designating Party. Such notification
                                                       2   shall include a copy of the subpoena or court order;
                                                       3             (b)   promptly notify in writing the party who caused the subpoena or order
                                                       4   to issue in the other litigation that some or all of the material covered by the
                                                       5   subpoena or order is subject to this Protective Order. Such notification shall
                                                       6   include a copy of this Stipulated Protective Order; and cooperate with respect to all
                                                       7   reasonable procedures sought to be pursued by the Designating Party whose
                                                       8   Protected Material may be affected.
                                                       9             If the Designating Party timely seeks a protective order, the Party served
                                                      10   with the subpoena or court order shall not produce any information designated in
                                                      11   this action as “CONFIDENTIAL” and/or “EXPORT CONTROLLED” before a
                    355 S. Grand Avenue, Suite 1400




                                                      12   determination by the court from which the subpoena or order issued, unless the
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   Party has obtained the Designating Party’s permission. The Designating Party shall
                                                      14   bear the burden and expense of seeking protection in that court of its confidential
                                                      15   material and nothing in these provisions should be construed as authorizing or
                                                      16   encouraging a Receiving Party in this Action to disobey a lawful directive from
                                                      17   another court.
                                                      18             9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                      19   PRODUCED IN THIS LITIGATION
                                                      20             (a)   The terms of this Order are applicable to information produced by a
                                                      21   Non-Party in this Action and designated as “CONFIDENTIAL” and/or “EXPORT
                                                      22   CONTROLLED.” Such information produced by Non-Parties in connection with
                                                      23   this litigation is protected by the remedies and relief provided by this Order.
                                                      24   Nothing in these provisions should be construed as prohibiting a Non-Party from
                                                      25   seeking additional protections.
                                                      26             (b)   In the event that a Party is required, by a valid discovery request, to
                                                      27   produce a Non-Party’s confidential information in its possession, and the Party is
                                                      28   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                           7479306                                 13
                                                                                      STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 14 of 19 Page ID #:681



                                                       1   confidential information, then the Party shall:
                                                       2                   (1)   promptly notify in writing the Requesting Party and the Non-
                                                       3   Party that some or all of the information requested is subject to a confidentiality
                                                       4   agreement with a Non-Party;
                                                       5                   (2)   promptly provide the Non-Party with a copy of the Stipulated
                                                       6   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                       7   specific description of the information requested; and
                                                       8                   (3)   make the information requested available for inspection by the
                                                       9   Non-Party, if requested.
                                                      10             (c)   If the Non-Party fails to seek a protective order from this court within
                                                      11   14 days of receiving the notice and accompanying information, the Receiving
                    355 S. Grand Avenue, Suite 1400




                                                      12   Party may produce the Non-Party’s confidential information responsive to the
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                      14   Party shall not produce any information in its possession or control that is subject
                                                      15   to the confidentiality agreement with the Non-Party before a determination by the
                                                      16   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                      17   expense of seeking protection in this court of its Protected Material.
                                                      18             10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                      19             If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                      20   disclosed Protected Material to any person or in any circumstance not authorized
                                                      21   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                                      22   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                      23   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                                      24   the person or persons to whom unauthorized disclosures were made of all the terms
                                                      25   of this Order, and (d) request such person or persons to execute the
                                                      26   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                                      27   A.
                                                      28   //
                                                           7479306                                 14
                                                                                      STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 15 of 19 Page ID #:682



                                                       1             11.   INADVERTENT          PRODUCTION          OF      PRIVILEGED        OR
                                                       2   OTHERWISE PROTECTED MATERIAL
                                                       3             When a Producing Party gives notice to Receiving Parties that certain
                                                       4   inadvertently produced material is subject to a claim of privilege or other
                                                       5   protection, the obligations of the Receiving Parties are those set forth in Federal
                                                       6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                                       7   whatever procedure may be established in an e-discovery order that provides for
                                                       8   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                       9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                                      10   of a communication or information covered by the attorney-client privilege or
                                                      11   work product protection, the parties may incorporate their agreement in the
                    355 S. Grand Avenue, Suite 1400




                                                      12   stipulated protective order submitted to the court.
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13             12.   MISCELLANEOUS
                                                      14             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                      15   person to seek its modification by the Court in the future.
                                                      16             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                      17   Protective Order no Party waives any right it otherwise would have to object to
                                                      18   disclosing or producing any information or item on any ground not addressed in
                                                      19   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                      20   any ground to use in evidence of any of the material covered by this Protective
                                                      21   Order.
                                                      22             12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                      23   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                      24   may only be filed under seal pursuant to a court order authorizing the sealing of the
                                                      25   specific Protected Material at issue. If a Party's request to file Protected Material
                                                      26   under seal is denied by the court, then the Receiving Party may file the information
                                                      27   in the public record unless otherwise instructed by the court.
                                                      28   //
                                                           7479306                                  15
                                                                                       STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 16 of 19 Page ID #:683



                                                       1             13.   FINAL DISPOSITION
                                                       2             After the final disposition of this Action, as defined in paragraph 4, within
                                                       3   60 days of a written request by the Designating Party, each Receiving Party must
                                                       4   return all Protected Material to the Producing Party. As used in this subdivision,
                                                       5   “all Protected Material” includes all copies, abstracts, compilations, summaries,
                                                       6   and any other format reproducing or capturing any of the Protected Material. The
                                                       7   Receiving Party must submit a written certification to the Producing Party (and, if
                                                       8   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                       9   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                      10   returned and (2) affirms that the Receiving Party has not retained any copies,
                                                      11   abstracts, compilations, summaries or any other format reproducing or capturing
                    355 S. Grand Avenue, Suite 1400




                                                      12   any of the Protected Material. Notwithstanding this provision, Counsel are entitled
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13   to retain an archival copy of all pleadings, motion papers, trial, deposition, and
                                                      14   hearing transcripts, legal memoranda, correspondence, deposition and trial
                                                      15   exhibits, expert reports, attorney work product, and consultant and expert work
                                                      16   product, even if such materials contain Protected Material. Any such archival
                                                      17   copies that contain or constitute Protected Material remain subject to this
                                                      18   Protective Order as set forth in Section 4 (DURATION).
                                                      19             14.   This Protective Order does not relieve any party of its obligations to
                                                      20   respond to otherwise proper discovery in this Action. Nothing contained in this
                                                      21   Order, or any action taken pursuant to it, shall waive or impart any party’s right to
                                                      22   assert claims of privilege or work product protection, or the right of any party to
                                                      23   object to the relevancy or admissibility of documents or information sought or
                                                      24   produced to assert objections to requested discovery on grounds other than
                                                      25   Confidential Information. This Protective Order also shall not affect or create any
                                                      26   presumption with respect to the right of any party from seeking or obtaining
                                                      27   additional protection with respect to any documents, material, or information
                                                      28   where allowed by law.
                                                           7479306                                  16
                                                                                       STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 17 of 19 Page ID #:684



                                                       1             15.   Any violation of this Order may be punished by any and all
                                                       2   appropriate measures including, without limitation, contempt proceedings and/or
                                                       3   monetary sanctions.
                                                       4

                                                       5

                                                       6

                                                       7

                                                       8

                                                       9

                                                      10

                                                      11
                    355 S. Grand Avenue, Suite 1400




                                                      12
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13

                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           7479306                               17
                                                                                    STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 18 of 19 Page ID #:685



                                                       1             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                       2   Dated: December 22, 2020            McNICHOLAS & McNICHOLAS, LLP
                                                       3                                          /s/ Jeffrey R. Lamb
                                                       4                                          Matthew S. McNicholas, Esq.
                                                                                                  Jeffrey R. Lamb, Esq.
                                                       5                                          Attorneys for PERSONAL INJURY
                                                       6                                          PLAINTIFFS

                                                       7

                                                       8
                                                           Dated: December 22, 2020               THE X-LAW GROUP, P.C.

                                                       9                                          /s/ Carlos X. Colorado
                                                                                                  Filippo Marchino, Esq.
                                                      10                                          Carlos X. Colorado, Esq.
                                                      11                                          Thomas E. Gray, Esq.
                                                                                                  Attorneys for CLASS PLAINTIFFS
                    355 S. Grand Avenue, Suite 1400




                                                      12
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                      13
                                                           Dated: December 22, 2020               CLYDE & CO US LLP
                                                      14
                                                                                                  /s/ Autumn E. Lewis
                                                      15                                          KEVIN R. SUTHERLAND
                                                                                                  AUTUMN E. LEWIS
                                                      16
                                                                                                  AND
                                                      17
                                                                                                  JEFFREY J. ELLIS
                                                      18                                          DAVID F. KNAPP
                                                                                                  (admitted pro hac vice)
                                                      19                                          Attorney for Defendant
                                                                                                  DELTA AIR LINES, INC.
                                                      20

                                                      21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                                      22

                                                      23   DATED: December 23, 2020

                                                      24

                                                      25
                                                           Honorable Steve Kim
                                                      26   United States Magistrate Judge
                                                      27

                                                      28

                                                           7479306                             18
                                                                                  STIPULATED PROTECTIVE ORDER
                                       Case 2:20-cv-00786-JAK-SK Document 57 Filed 12/23/20 Page 19 of 19 Page ID #:686



                                                       1
                                                                                                 EXHIBIT A
                                                       2
                                                                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                       3
                                                                     I, _____________________________ [print or type full name], of
                                                       4
                                                           _________________ [print or type full address], declare under penalty of perjury
                                                       5
                                                           that I have read in its entirety and understand the Stipulated Protective Order that
                                                       6
                                                           was issued by the United States District Court for the Central District of California
                                                       7
                                                           on ______[date] in the case of In re Delta Air Lines. Inc., United States District
                                                       8
                                                           Court – Central District of California, Lead Case No. LA CV20-00786 JAK (SKx)
                                                       9
                                                           agree to comply with and to be bound by all the terms of this Stipulated Protective
                                                      10
                                                           Order and I understand and acknowledge that failure to so comply could expose
                                                      11
                                                           me to sanctions and punishment in the nature of contempt. I solemnly promise that
                    355 S. Grand Avenue, Suite 1400




                                                      12
                     Los Angeles, California 90071
                       Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                           I will not disclose in any manner any information or item that is subject to this
                                                      13
                                                           Stipulated Protective Order to any person or entity except in strict compliance with
                                                      14
                                                           the provisions of this Order.
                                                      15
                                                                     I further agree to submit to the jurisdiction of the United States District
                                                      16
                                                           Court for the Central District of California for the purpose of enforcing the terms
                                                      17
                                                           of this Stipulated Protective Order, even if such enforcement proceedings occur
                                                      18
                                                           after termination of this action. I hereby appoint __________________________
                                                      19
                                                           [print or type full name] of _______________________________________ [print
                                                      20
                                                           or type full address and telephone number] as my California agent for service of
                                                      21
                                                           process in connection with this action or any proceedings related to enforcement of
                                                      22
                                                           this Stipulated Protective Order.
                                                      23
                                                           Date: ______________________________________
                                                      24
                                                           City and State where sworn and signed: _________________________________
                                                      25
                                                           Printed name: _______________________________
                                                      26

                                                      27
                                                           Signature: _________________________________
                                                      28

                                                           7479306                                 19
                                                                                      STIPULATED PROTECTIVE ORDER
